DETAILED ACTION
Response to Amendment
This Office action is in response to the amendment filed on 6/23/2021, wherein claims 6-9, 12 and 16 are cancelled and claims 1-5, 10-11, 13-15 and 17-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The 3rd-from-last structure and the last structure in claim 13 are naphthyridinyl and dibenzoquinoxalinyl, respectively, which fall outside the scope of Ar1 and Ar2 provided in claim 1. Claim 13 is therefore inconsistent. For the same reason, compounds CP13, CP17-CP22, CP53-CP56 and CP64 in claim 14 are not encompassed by the scope of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varughese et al., Crystal Growth and Design, Vol. 10, No. 6, 2010, 2571-2580.
Regarding claim 1, Varughese discloses the following compounds

    PNG
    media_image1.png
    127
    651
    media_image1.png
    Greyscale
.
These are species of the claimed compound: R3 = phenyl, p = q = 0, m = n = 1, Ar1 = Ar2 = pyridyl, two of X1-X6 are N. Claims 1, 2, 4, 5 and 13 are therefore anticipated. So is claim 3 because the identity of R1 and R2 is immaterial when they are absent, i.e., when p = q = 0. 
Claims 1-3, 5, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/073594 A1 ( = US 2018/0331298 A1) to Hayashi et al.
Regarding claim 1, Hayashi discloses an OLED wherein the ETL comprises a pyrimidine derivative [0035], such as the following compound (p. 22):

    PNG
    media_image2.png
    257
    382
    media_image2.png
    Greyscale
.
This is a species of the claimed compound: two of X1-X6 are N, R3 = phenyl, p = q = 1, 1 = R2 = phenylene, m = 1, Ar2 = phenyl, n = 1, Ar1 = pyridyl. Claims 1-3, 5 and 13 are therefore anticipated. So is the chemical formula II of claim 10. An example that anticipates claim 11 is the following compound on page 32:

    PNG
    media_image3.png
    297
    311
    media_image3.png
    Greyscale

with R3 = biphenyl, q = 0, n = 1, Ar1 = naphthyl, X4 = X6 = N, p = m = 1, R2 = phenylene and Ar2 = pyridyl.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/073594 A1 to Hayashi et al.
Regarding claim 15, the compound of claim 1 is disclosed by Hayashi as explained above. While the reference fails to disclose a refractive index of the compound, it is reasonable to believe that the prior art compound and the claimed compound share similar properties, including a refractive index greater than 2.0 in the visible region of 400-700 nm, because they have similar chemical structures. Alternatively, by comparing the Hayashi’s compound (see the 2nd structure above) with compound CP62 in the instant application, which has the required refractive index, the 

    PNG
    media_image3.png
    297
    311
    media_image3.png
    Greyscale
 versus 
    PNG
    media_image4.png
    209
    172
    media_image4.png
    Greyscale
.
Since the PTO does not have a proper means to conduct experiments, the burden of proof is now shifted to the applicant to show otherwise. See MPEP 2112 (l-V).
Claim Rejections - 35 USC § 103
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/073594 A1 to Hayashi et al. in view of CN 106946859 A ( = US 10,882,850 B2) to Zhang et al.
	The OLED disclosed by Hayashi has all the features of claims 17 and 19 except for the capping layer (Drawings and [0001]). Zhang, as explained in the last action, discloses an OLED comprising a capping layer (CPL) on the outer side of a cathode that is transparent to visible light. The CPL has a low visible light absorption and a high refractive index in the visible region. Zhang teaches that the CPL is used as a light extraction layer that increases the light output (harvested from the transparent cathode side, see figure 1) by reducing internal reflection. It improves the light-emitting efficiency as well as the service life of the OLED device (col. 1 -3). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762